DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/16/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomyo et al., (hereafter Gomyo) US 2018/0031859 Al.
With respect to Claim 1, Gomyo discloses a lens module (title and abstract), comprising a base (7, Figure 1), a lens holder (2, Figure 1) and a 
With respect to Claim 2, Gomyo further discloses the lens module as described in claim 1, wherein the one end of the support member (there are four of 5 (one in each corner of 4), Figure 1) extends through the groove (wire goes through 4A, see Figure 1), the groove comprises a groove surface (see where 4A has recesses in all four corners and the surfaces of those recesses, see Figure 1), the buffering member comprises a damping adhesive (solder paste, ¶[0146]) coated on the groove surface (solder paste is applied to the wire fixing portions 64 of 4A, ¶[0146]), and the damping adhesive covers a portion of the support member (solder paste is applied to the wire fixing portions 64 of 4A which is part of 4, ¶[0146]) located in the groove.
With respect to Claim 9, Gomyo further discloses wherein each of the at least two support members is a conductive suspension wire (5 (one in each corner of 4) is a suspension wire, Figure 1).
With respect to Claim 10, Gomyo further discloses a housing (H9, Figure 1), wherein the base (7, Figure 1) is installed in the housing (see how 7 fits into H9 in Figure 1).
With respect to Claim 11, Gomyo further discloses a housing (H9, Figure 1), wherein the base (7, Figure 1) is installed in the housing (see how 7 fits into H9 in Figure 1).
With respect to Claim 18, Gomyo further discloses a housing (H9, Figure 1), wherein the base (7, Figure 1) is installed in the housing (see how 7 fits into H9 in Figure 1)

Allowable Subject Matter
Claims 3-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 3, though Gomyo discloses “the lens module according to claim 2,” Gomyo fails to teach or suggest the aforementioned combination further comprising “wherein the at least two connecting portions comprise four connecting portions provided on four corner portions of the lens holder, respectively, and wherein the at least two support members comprise four support members, and the four support members are fixedly connected to the four connecting portions in one-to-one correspondence.”
With respect to claims 4-8 and 12-17, these claims depend on claim 3 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        February 9, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872